OlsT REHEARING.
McCARTY, J.
A petition for a rehearing has been filed in this case. The principal ground upon which the motion is based is that the court below overruled a motion to permit the defendant to introduce oral testimony in support of an allegation in the motion of misconduct on the part of the jury while viewing the premises of the defendant and those where the body of the deceased was found. The record shows that at the conclusion of the reading of the affidavits filed by defendant in support of the motion and counter affidavits filed by the State the court ruled that the affidavits in support of the motion were insufficient to authorize the court to permit the introduction of oral testimony in support of it, whereupon the counsel for defendant stated orally to the court that Royal B. Young, one of the officers in charge of the jury, while viewing the aforesaid premises, pointed out to the jury where certain blood stains were found, and that the same officer, while escorting the jury over the premises of defendant, was asked certain questions about the condition in which said premises were in at the time the body of the deceased was discovered, and talked about other matters that had been brought out in evidence on the trial of the ease. Counsel for the defendant further stated to the court that the officer, Royal B. Young, who was present in court at the time, refused to make affidavit as to what *355he knew respecting the conduct of the jurors on that occasion. Counsel, in concluding his remarks, said as follows: ‘ ‘ That is what I desire to prove, and desire to take an exception to the ruling of the court. The Court: The court has not ruled yet. Do you desire an objection, Mr. Eichnor (addressing the attorney for the State)? Mr. Eichnor: The State objects to it because it is not in proper form, and there is nothing in the original motion of that kind. The Court: ‘ The court will take an adjournment to permit you to get the affidavit of Mr. Young. I take it, if Mr. Young, as an officer of this court, has any facts, he, will make an affidavit. The statute provides these matters must be by affidavit. We will take a recess until 2 o’clock. Mr. Eichnor: I understand Mr. Young refuses to make an affidavit, and there is no power to compel him to make an affidavit. The Court: The court will take a recess until 2 o ’clock. In the meantime you may apply to Mr. Young to make an affidavit, and, if he does not then make an affidavit, the court will then decide the question. Mr. Eichnor: The court does not order Mr. Young to make an affidavit. The Court: No, the court has made no order. Mr. Eichnor: If Mr. Young refuses to make an affidavit, he has that right. Mr. B. J. Stewart: If the court please, we have asked Mr. Young to make an affidavit. The Court: The court has made a ruling on this matter, and has adjourned until 2 o’clock. You may apply to Mr. Young to make an affidavit, and, if he refuses, at that 'time you may apply to the court for further order. (Recess at 11 a. m. until 2 p. m.) ” The record shows that at 2, o ’clock p. m. the matter was again taken up, and the following occurred : ‘ The Court: Anything further to offer ? Mr. B. J. Stewart: Nothing further to offer. The Court: No authorities to present? Mr. B. J. Stewart: No authorities. The Court: The motion of the defendant will be denied. ’ ’ It will thus be observed that the court, in the presence and hearing of Mr. Young,. in effect stated that it would be proper for Mr. Young to make *356a.n affidavit of any facts that he was in possession of respecting the matter in issne, and thereupon adjourned court for the purpose of enabling counsel to see Mr. Young and procure his affidavit, and, should he refuse, that they might again bring the matter to the attention of the court, and an order would be made as the facts and circumstances warranted; that later on counsel came into court, and announced that they had nothing further to offer, and the court denied the motion to introduce oral testimony as originally made. “What effort, if any, counsel for defendant made during the time of adjournment to get an affidavit from Mr. Young does not appear. For aught there is in the record, they may have seen Mr. Young, and on further inquiry and investigation decided that they'did not want his affidavit. Under these circumstances the court did not err in overruling the motion. After a lengthy and somewhat vigorous discussion of this question in the motion for rehearing, counsel for defendant say: “We respectfully submitj with all due deference to this court, that the defendant and the bar of this State are entitled to know under what circumstances, if any, oral evidence may be introduced in support of a motion for a new trial on the grounds of-misconduct on the part of the jury.” It is not necessary for this court to determine in this case under what circumstances, if any, a court will be authorized to permit the introduction of oral testimony in support of a motion for a hew trial, as it is plain that the court in this case did not err in its ruling on this point.
I therefore join with my Brethren in overruling the motion for a rehearing.